SULLIVAN, J.
1. Where owner of automobile was unaware by ordinary use of steering wheel that automobile was padlocked to collect parking charges, and was injured in attempting to back car from narrow and dark alley, charge that defendants could imprison car and deprive owner of its use without his consent by padlocking it and taking possession and control as for lien for payment of parking charge or as penalty for wrongful parking held erroneous and prejudicial.
2. Bailment cannot be created, in absence of notice or consent by owner of chattel.
3. Where purpose of defendant landowner in padlocking plaintiff’s parked automobile was to take temporary possession and control and method used was perilous to plaintiff, his negligence in undertaking to operate it without notice of defendant’s act held no defense.
(Levine, PJ., and Vickery, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.